office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec postu-132682-08 uilc date date to erica wu cc lm ctm ln from john b richards acting senior technician reviewer cc tege eb ec subject covered employees under sec_162 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend company x --------- company y ----------- date a -------------------------- date b ----------------------- year c ------ issue whether any of company x’s officers were covered employees under sec_162 for the year c tax_year conclusion company x had officers who were covered employees for the year c tax_year company x’s chief_executive_officer and four highest compensated officers other than the chief_executive_officer were covered employees because company x was a publicly_held_corporation registered under sec_12 of the securities exchange act of exchange act and was required to disclose compensation of these officers postu-132682-08 pursuant to the executive compensation disclosure rules under the exchange act for the year c tax_year facts company x a calendar_year taxpayer was a publicly_held_corporation registered under sec_12 of the exchange act for the year c tax_year on date a company x entered into a plan of merger agreement with company y a publicly_held_corporation the agreement permitted company y to designate a majority of company x’s directors because company y had the authority to appoint the majority of company x’s directors company x was required to file a statement with the securities_and_exchange_commission sec pursuant to rule 14f-1 of the sec regulations rule 14f-1 required company x to disclose compensation_for its executive officers for year c pursuant to the executive compensation disclosure rules in item of the sec regulations compensation disclosure rules company x filed the rule 14f-1 statement on date b a few months later company y completed its acquisition of company x law and analysis sec_162 limits a publicly held corporation’s deduction of employee remuneration paid to its covered employees sec_162 defines a publicly_held_corporation as a corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_1_162-27 adds that whether a corporation is publicly held is determined based solely on whether as of the last day of its taxable_year the corporation is subject_to the reporting obligations of sec_12 of the exchange act sec_162 provides that two types of employees of a publicly_held_corporation are a covered_employee first an employee is a covered_employee if as of the close of the taxable_year the employee is the chief_executive_officer of the corporation or is an individual acting in such capacity second an employee is a covered_employee if the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 interprets the statutory definition by providing that whether an individual is a chief_executive_officer or among the four highest compensated officers is determined pursuant to the compensation disclosure rules under the exchange act the compensation disclosure rules under the exchange act are contained in item of the sec regulations see item of regulation s-k cfr for the year c tax_year the compensation disclosure rules required in relevant part executive compensation disclosure for i all individuals serving as the registrant’s chief postu-132682-08 executive officer or acting in a similar capacity during the last completed fiscal_year ceo regardless of compensation level and ii the registrant’s four most highly compensated executive officers other than the ceo who were serving as executive officers at the end of the last completed fiscal_year id rule 14f-1 of the sec regulations requires an issuer to file a rule 14f-1 statement with the sec if the issuer anticipates a change in the majority of its board_of directors in connection with a tender offer cfr 14f-1 the rule 14f-1 statement must contain information that is substantially equivalent to the information required by item of schedule 14a of regulation 14a id item of schedule 14a of regulation 14a requires the issuer to furnish information required by item of regulation s-k which contains the compensation disclosure rules cfr 14a-101 company x was a publicly_held_corporation because on the last day of its taxable_year it was subject_to the reporting requirements under sec_12 of the exchange act company x was required to file a rule 14f-1 statement and thus report the executive compensation of its officers pursuant to the compensation disclosure rules contained in item of the exchange act therefore company x’s ceo and four highest compensated officers other than the ceo are covered employees for purposes of sec_162 for the year c tax_year company x argues that it does not have any covered employees for the year c taxable_year for two reasons first company x claims that because filing the rule 14f- statement was voluntary any compensation disclosed in the statement was not required to be reported within the meaning of sec_162 company x maintains that filing the rule 14f-1 statement was voluntary because it voluntarily entered into the plan of merger agreement with company y second company x argues that it is not subject_to sec_162 because it was not required to and did not file a proxy statement containing a summary compensation table when filing the rule 14f-1 statement company x’s first argument is without merit even though company x voluntarily entered into the plan of merger agreement with company y company x’s filing of the rule 14f-1 statement was mandatory_rule 14f-1 of the sec regulations requires certain issuers to file rule 14f-1 statements which must include information on the compensation of its officers pursuant to the compensation disclosure rules company x’s second argument is based on an incorrect assumption in arguing that it is not subject_to sec_162 because it was not required to and did not file a proxy statement containing a summary compensation table when filing the rule 14f-1 statement company x assumes that a publicly_held_corporation is subject_to sec_162 only when it is required to file a proxy statement containing a summary compensation table this assumption is incorrect a publicly_held_corporation has covered employees and is thus subject_to sec_162 when it is required to disclose executive compensation of its chief executive and other officers pursuant to the compensation postu-132682-08 disclosure rules see reg sec_1_162-27 as illustrated by the rules for filing a rule 14f-1 statement required disclosure of executive compensation pursuant to the compensation disclosure rules is not limited to proxy statements that contain summary compensation tables company x cites a number of plrs in arguing that if an issuer is not required to file a proxy statement containing a summary compensation table then the issuer does not have any covered employees for purposes of sec_162 generally these plrs address whether a target_corporation has covered employees for purposes of sec_162 after being acquired by another corporation and rule that the target has no covered employees because the target ceases to exist after the acquisition and is thus not required to file a proxy statement containing a summary compensation table none of the plrs hold that an issuer has no covered employees because the issuer is not required to file a proxy statement containing a summary compensation table instead the plr’s hold that if an issuer is not required to report executive compensation of its officers pursuant to the compensation disclosure rules then the issuer does not have any covered employees for purposes of sec_162 the form of disclosure of compensation is irrelevant for sec_162 if an issuer discloses executive compensation of its officers pursuant to the compensation disclosure rules then the issuer has covered employees subject_to sec_162 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
